Title: To Thomas Jefferson from John Jordan, 4 December 1805
From: Jordan, John
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Charlottesville 4 Decr. 1805.—
                  
                  I am about to remove from this plase and your man Brown has one of my Girls for a wife and they apeear unwilling to part and I am dispos’d to accommodate them by buying him if you will sell him for a price that I can afford to give and if it will not be too much trouble I would thank you to write me on the Subject and let me know your price, & oblige you Ob Svt
                  
                     Jno. Jordan 
                     
                  
                  
                     NB any work that you may want done in my line next summer shall be atended to.
                  
                  
                     Jn J.
                  
               